Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 1 of 18 PagelD #: 138

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

JOSHUA M. SETTLE,

Plaintiff,

Vv. Civil Action No. 2:18-cv-01177

NATHAN SCOTT STEPP,
Individually as a member of the
West Virginia State Police,

Defendant.

 

PLAINTIFE’S FIRST INTERROGATORIES, REQUESTS FOR PRODUCTION, AND
REQUESTS FOR ADMISSIONS TO DEFENDANT NATHAN SCOTT STEPP

COMES NOW, Plaintiff Joshua M. Settle (“Plaintiff”), by counsel and, pursuant to Rules
33, 34, and 36 of the Federal Rules of Civil Procedure, hereby propounds the following First
Interrogatories, Requests for Production, and Requests for Admissions on Defendant Nathan Scott
Stepp (“Defendant” or “You”).
INSTRUCTIONS & DEFINITIONS

A. Each Interrogatory is to be separately answered by the Defendant.

B. When an exact answer to an Interrogatory is not known, state the best estimate
available, state that it is an estimate and state the basis for such estimate.

C. If an Interrogatory is deemed to require the disclosure of privileged information,
state the nature of the privilege claimed, describe the subject to which the claim of
privilege is related and identify any documents as to which the privilege is claimed.

D. As used herein, the term “document” shall mean each and every writing, including,

but not limited to, records, letters, telegrams, notes, complaints, reports,

EXHIBIT 1
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 2 of 18 PagelID #: 139

memoranda, notes, memoranda, telephone call slips, computer printouts,

pamphlets, photographs, recordings, faxes and other data compilations, however

produced or reproduced, within Defendant, or Defendant’s counsel control or

custody or known to Defendant, or Defendant’s counsel or a representative or agent

of either and shall include every copy of a document where such copy is not

identical to the original or any other copy that is identified.

E. As used herein, the word “identify” means:

1.

In reference to a document, to state the nature of the document (letter,
report, memoranda, etc.); its author; its date; the name, number or phrase or
other means by which the document is known or specifically identified; and
the name and address of its present custodian;

In reference to a person, to state the name, business and residence address
telephone number, employer of such person and his or her title or position;
In reference to a conversation or oral statement, to state the date, time and
place of the conversation or oral statement; the specific subject matter; to
identify as set forth in subparagraph 2 above every participant in or possible
witness to such conversation or oral statement; and to identify as set forth
in subparagraph 1 above all documents reflecting, regarding or referring to

such conversation or oral statement.

F, Defendant, may, instead of so identifying each document, produce such documents

for inspection and copying by Plaintiffs provided that each document so produced

is identified by the Interrogatory or Interrogatories to which it is responsive.
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 3 of 18 PagelD #: 140

G. When the “factual basis” for any statement, defense, claim, allegation, belief or
conclusion is requested, Defendant shall state each and every fact upon which they
or their attorneys rely in support thereof; identify each and every document,
conversation or oral statement relating, regarding or referring thereto; identify each
and every person with discoverable knowledge relating thereto and every other
argument, item of testimony or item of evidence relied upon for substantiation
thereof.

H. The words “and” and “or” shall be construed disjunctively or conjunctively as
necessary to make each request inclusive rather than exclusive. As used herein,
words written in the singular include the plural and vice versa; words in the
masculine include the feminine; words in the present, past or future tense are to be
construed as comprehending all three (3) tenses.

I; For any requested document that you claim to be protected by privilege or
immunity, state as to each such document the privilege or immunity asserted and

the following information:

a. the author(s);
b. the recipient(s) (including those copied);
Cc. the date;
d. the subject matter of the document; and
€. the basis for the claim of privilege or immunity.
J. If documents responsive to a particular request no longer exist, but are known to

have been in existence, state the circumstances under which they were lost or

destroyed, describe the documents to the fullest extent possible, state the request(s)

-3-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 4 of 18 PageID #: 141

to which they are responsive and identify any persons having knowledge of the

content of such documents.

K. If your answer to any request for admission is other than an unqualified admission,
please state the facts in support of your denial or partial denial thereof and identify
each and every document and oral communication to support such denial. To
simply deny a request is not a sufficient answer under the Federal Rules of Civil
Procedure. Each matter shall be deemed admitted unless, within thirty days after
service of the request, or within such shorter or longer time as the court may allow
or as the parties may agree to in writing, the party to whom the request is directed
serves upon the party requesting the admission a written answer or objection

addressed to the matter, with the reasons for any such objection being stated.

INTERROGATORIES

1. Please state your full name and any other names by which you have been
known; your date of birth; your place of birth; and your current residential and mailing
address, residential and mailing address at the time of the incident alleged in the Complaint,
and all residential and mailing addresses for the past five (5) years, setting forth the date
Defendant lived at each address and the name of every person who resided with Defendant
at said address, including those persons’ present whereabouts.
ANSWER:

2. Please state the extent of your education (i.e. primary school, secondary school,

university, professional or trade school, etc.) including the number of years Defendant
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 5 of 18 PagelD #: 142

attended each, whether the course was finished, the diplomas, degrees, certificates awarded,

etc.
ANSWER:

3. For the last ten (10) years, please list all of your employers and dates of
employment, including the address, telephone number, and your job title.
ANSWER:

4. Identify by name, rank, and station or detachment your supervising and/or
commanding officer(s) for the last five (5) years, identifying the years each individual was
your supervising and/or commanding officer.

ANSWER:

5. Have you ever been suspended or placed on leave from the WV State Police?
If so, for each such instance, please state: (a) when you were suspended or placed on leave;
(b) if you were placed on leave, what type of leave (e.g., without pay, administrative, military,
etc.); (c) when the suspension/leave ended; and (d) a detailed description of the reasons for
said suspension/leave.

ANSWER:

6. Please state whether you have been a party in any other civil action in the past
ten (10) years and, if so, for each civil action, please state: (a) the date the action was filed;
(b) nature of the action; (c) the name of the court, case style, and case number; and (d) the
disposition of the action.

ANSWER:
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 6 of 18 PagelD #: 143

7. Please identity any and all prior complaints (written or otherwise) of excessive
force against you while employed as a police officer and/or West Virginia State Trooper, and
for each such complaint, identify:

a) The date, time, and location of the event(s) giving rise to the complaint;

b) The name, last known address, and telephone number of the complaining
individual(s);

c) A description of the events giving rise to the complaint;

d) Whether an investigation (by your employer or any other law enforcement or
investigative agency) was conducted and if so, by whom;

e) Whether the complaint resulted in you being suspended or placed on leave
(identifying which);

f) Whether a civil action was filed against you arising out of said complaint; and

g) Whether a criminal investigation was launched and/or criminal charges were
brought against you arising out of said complaint (identifying which or both).

ANSWER:

8. Have you ever been the subject of a criminal investigation? If so, please state:
(a) what agency (state and/or federal) conducted the investigation; (b) when you were
notified you were under investigation and by whom; (c) the name, address, and telephone
number of any and/all investigators or agency officials who have contacted you pursuant to
said investigation; (d) what you are being investigated for; and (e) a description of the
circumstances or events giving rise to said investigation.

ANSWER:
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 7 of 18 PagelD #: 144

9. Please identify any and all internal/criminal investigations by the West
Virginia State Police into you or your conduct since the beginning of your employment as a
West Virginia State Trooper. This includes any currently pending investigations. For each,
please include: (a) when you were notified you were under investigation and by whom; (b)
the name, address, and telephone number of any and/all investigators or officials who
contacted you; (c) what you were being investigated for; (d) a description of the
circumstances or events giving rise to said investigation; and (e) the outcome of the
investigation.

ANSWER:

10. Have you ever testified in a deposition, hearing, or trial (civil or criminal)
pertaining to the propriety of your conduct as a West Virginia State Trooper? If so, please
identify the name of the court, the style of the case, and the case number for any such
deposition, hearing, or trial.

ANSWER:

11. If Defendant maintains that he did not inflict the injures described in
paragraphs Nos. 56 and 57 of the Complaint, please explain who or what caused Plaintiff to
suffer these injuries, specifically but not limited to, how Plaintiff received multiple
lacerations to the back of his head that required staples to close.

ANSWER:

12. Please describe in detail how the blood on your hands and arms (shown in the

photographs on pages 6 and 7 of the Compliant) got there.

ANSWER:
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 8 of 18 PagelD #: 145

13. Please describe in detail how the blood on the pavement and along the side of
the road (shown in the photographs on page 10) got there.

ANSWER:

REQUESTS FOR PRODUCTION OF DOCUMENTS

1. Please produce all documents or other tangible things reviewed or relied on in

responding to the above interrogatories.
RESPONSE:

2. Please produce a complete copy of the incident report and the entire criminal
and/or investigative file for the traffic stop, detainment, and arrest of Plaintiff as described
in the Complaint. Please include all documents, audio statements, videos, photographs
(including, but not limited to, mug shots), and all other tangible evidence pertaining to the
detainment and arrest of Plaintiff.

RESPONSE:

3. ‘Please produce a complete copy of the West Virginia State Police handbook

and/or manual containing department policies and procedures.
RESPONSE:

4. Please produce any and all West Virginia State Police training manuals or
other training materials (used at the West Virginia State Police Academy or otherwise)
pertaining in any way to the use of force.

RESPONSE:
5. Please produce any and all West Virginia State Police policies, guidelines,

protocols, or regulations pertaining in any way to the use of force.

-8-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 9 of 18 PagelD #: 146

RESPONSE:

6. Please produce a complete employee and/or personnel file for Defendant. This

request is subject to entry of an appropriate protective order.
RESPONSE:

7. Please produce any and all documents (including supporting documentation,
like photographs, audio statements, or videos) referring or relating to evaluations,
promotions, demotions, or disciplinary actions (including suspensions or leaves) of
Defendant as a West Virginia State Police officer in the last ten (10) years.

RESPONSE:

8. Please produce all written complaints or allegations of excessive force or other
impropriety (including any supporting documentation, including audio files, photographs,
or videos) levied against you in your capacity as a West Virginia State Trooper in the last
ten (10) years.

RESPONSE:

9. Please produce any and all documents (including any supporting
documentation, including audio files, photographs, or videos) referring or relating to any
criminal investigation by any state, federal, or other entity into your conduct as a West
Virginia State Trooper in the last ten (10) years.

RESPONSE:

10. Please produce a complete copy of any and all Criminal Investigation Reports
(including any supporting documentation, including audio files, photographs, or videos)
pertaining in any way to the propriety of your conduct as a West Virginia State Trooper.

RESPONSE:
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 10 of 18 PagelD #: 147

11. Please produce a copy of any dash camera or body camera video footage from

April 19, 2017 depicting Plaintiff, his detainment, or arrest.
RESPONSE:

12. Please produce any and/or all written communications, including but not
limited to e-mails, letters, notes, memos, audio transcriptions, logs, dispatches, etc. between
or among you any other employee or agent of the West Virginia State Police referring or
relating to Plaintiff or the incidents described in the Complaint.

RESPONSE:

13. Please produce all recorded communications, including but not limited to,
statements, phone calls, dispatches, etc. referring or relating to Plaintiff or the incidents
described in the Complaint.

RESPONSE:

14. Please produce all documents or other tangible things in your possession

referring or relating to Plaintiff or the incidents described in the Complaint.
RESPONSE:

15. Please produce all photographs or videos referring or relating to Plaintiff or

the incidents described in the Complaint.
RESPONSE:

16. Please produce a copy of the curriculum vitae of any and all expert witnesses

that you have consulted or retained in this case.
RESPONSE:
17. Please produce any and all reports prepared by said expert(s) pertaining to

this case, all documents or other evidence relied upon by said expert, all documents

-10-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 11 of 18 PagelD #: 148

produced or created by said expert in connection with this case, all documents reviewed by
said expert in connection with this case, and any other document or tangible thing relied
upon by said expert in forming his or her opinions in this case.

RESPONSE:

18. Please produce copies of any and all civil claims, legal complaints, or lawsuits

which have been filed against you in the last ten (10) years.
RESPONSE:

19. Please produce copies of any and all criminal processes (¢.g., complaints,
indictments, subpoenas, etc.) that have been issued to or against you in the past ten (10)
years relating in any way to the propriety of your conduct as a West Virginia State Police
Trooper.

RESPONSE:

20. Please produce copies of any and all documents contained in the employee
personnel file of Defendant from any prior employers, and/or any investigative or
disciplinary file, from the same place.

RESPONSE:

21. Please produce a copy of any and all documentation that you intend to use at

trial.
RESPONSE:

22. Please produce a copy of any and all statements (written or recorded) from

any persons regarding the allegations that are the subject of Plaintiff’s Complaint.

RESPONSE:

-11-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 12 of 18 PagelD #: 149

23. Please produce a copy of any grand jury transcript, deposition transcript, or
trial transcript containing testimony given by you in any civil or criminal matter pertaining
in any way to the propriety of your conduct as a West Virginia State Trooper.

RESPONSE:

24. Please produce a copy of any internal West Virginia State Police memoranda
regarding the West Virginia State Police’s excessive force policies or procedures in the last
ten (10) years.

RESPONSE:

25. Please produce a copy of any written communications (including but not
limited to, e-mail, letters, memos, etc.) between or among you or any other employee or
agent of the West Virginia State Police regarding the West Virginia State Police’s excessive
force policies or procedures.

RESPONSE:

26. Please produce a copy of all West Virginia State Police policies, procedures,
and/or manuals pertaining to West Virginia State Troopers being placed on “military
leave.”

RESPONSE:

27. Please produce all documents pertaining to each and every instance of you

being placed on “military leave” from the West Virginia State Police.

RESPONSE:

-12-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 13 of 18 PagelD #: 150

UESTS FOR ADMISSIONS

 

1, Admit that when you approached Plaintiffs vehicle, he showed you his hands.
ANSWER:

2. Admit that Plaintiff was unarmed.
ANSWER:

3. Admit that no weapon was found in Plaintiffs vehicle.
ANSWER:

4. Admit that when you pulled Plaintiff from his vehicle, there was no blood on

his head, face or neck.

ANSWER:

5. Admit that when you pulled Plaintiff from his vehicle, there were no cuts or

lacerations on his head, face, or neck.

ANSWER:

6. Admit that when you pulled Plaintiff from his vehicle, there was no blood on
his clothing.
ANSWER:

7. Admit that there was no damage to the driver’s side windshield of Plaintiff's

vehicle involved in the incident described in the Complaint.

ANSWER:

8. Admit that your left wrist was handcuffed to Plaintiff’s left wrist while you
pepper sprayed him.

ANSWER:

-13-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 14 of 18 PagelD #: 151

9. Admit that during the detainment of Plaintiff, he asked you to put him in your
West Virginia State Police vehicle.
ANSWER:
10. Admit that during the detainment of Plaintiff, he asked you several times to
put him in your West Virginia State Police vehicle.
ANSWER:
11. Admit that while detaining Plaintiff, you told him, “you move again, I’ll break
your finger.”
ANSWER:
12. Admit that while Plaintiff was on the ground, you told him, “understand me,
I will shoot you.”
ANSWER:
13. Admit that while pepper spraying Plaintiff, he told he could not breathe.
ANSWER:
14. Admit that while pepper spraying Plaintiff, he told you, “I’m not fighting
you.”
ANSWER:
15. Admit that Plaintiff told you, “you’re cutting me,” referring to his left wrist
which was handcuffed to your left wrist.
ANSWER:
16. Admit that you told Plaintiff, “you’re cutting my hand too, it’s fine.”
ANSWER:

17. Admit that Plaintiff told you, “officer you’re hurting me.”

-14-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 15 of 18 PagelD #: 152

ANSWER:

18. Admit that you beat Plaintiff with your baton/night stick.
ANSWER:

19. Admit that your left wrist was handcuffed to Plaintiff's left wrist while you
beat him with your baton/night stick.
ANSWER:

20. Admit that during the beating of Plaintiff, he asked you to put him in your
West Virginia State Police vehicle.
ANSWER:

21. Admit that during the beating of Plaintiff, he asked you several times to put
him in your West Virginia State Police vehicle.
ANSWER:

22. Admit that during the beating, Plaintiff ask you, “please...don’t beat me no
more.”
ANSWER:

23. Admit that you told Plaintiff, “we are going to fight.”
ANSWER:

24. Admit that Plaintiff responded, “no we’re not...’m bleeding to death.”
ANSWER:

25. Admit that during the beating, Plaintiff asked you to “please quit.”
ANSWER:

26. Admit that Plaintiff said “quit beating me.”

ANSWER:

-15-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 16 of 18 PagelD #: 153

27.

ANSWER:

28.
ANSWER:

29.

ANSWER:

30.

ANSWER:

31.

Admit that during the beating, Plaintiff said, “I’m pooling blood.”

Admit that Plaintiff asked you, “don’t beat me in the head no more.”

Admit that after the beating, Plaintiff said, “please don’t hit me no more.”

Admit that after the beating, Plaintiff said, “please, no more.”

Admit that after the beating, you told Plaintiff, “man to man, we’re

done...man to man, we’re done, alright?”

ANSWER:
32.
ANSWER:
33.
ANSWER:
34.
ANSWER:
35.
alright?”

ANSWER:

Admit that after the beating, Plaintiff asked you, “no more of this?”

Admit that after the beating, you told Plaintiff, “no more of this.”

Admit that after the beating, Plaintiff asked you, “no more hitting me?”

Admit that after the beating, you told Plaintiff, “I’m so sorry, straight up,

-16-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 17 of 18 PageID #: 154

JOSHUA M. SETTLE
By Counsel

/s/Russell A. Williams

Eric J. Buckner (WV State Bar # 9578)
Russell A. Williams (WV State Bar # 12710)
Katz, Kantor, Stonestreet & Buckner, PLLC
112 Capitol Street, Suite 100

Charleston, WV 25301

(304) 431-4053

rwilliams@kksblaw.com

-17-
Case 2:18-cv-01177 Document 32-1 Filed 03/22/19 Page 18 of 18 PagelD #: 155
Case 2:18-cv-01177 Document9 Filed 09/17/18 Page 1 of 1 PagelD #: 45

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION

JOSHUA M. SETTLE, )
)
Plaintiff, )
)

v. ) Civil Action No. 2:18-cv-01177
)
NATHAN SCOTT STEPP, )
Individually as a member of the )
West Virginia State Police, )
)
Defendant. )
)

 

CERTIFICATE OF SERVICE
I, Russell A. Williams, do hereby certify that on this the 17 day of September,
2018, I electronically filed this Certificate of Service for “Plaintiffs First
Interrogatories, Requests for Production, and Requests for Admissions to
Defendant Nathan Scott Stepp” through the ECF system and the complete discovery

documents were mailed via U. S. Mail to the following:

Gary E. Pullin, Esq.

Pullin, Fowler, Flanagan, Brown & Poe, PLLC
JamesMark Building

901 Quarrier Street

Charleston, West Virginia 25301

Counsel for Defendant Nathan Scott Stepp

/s/Russell A. Williams
Russell A. Williams, WVSB 12710
